The opinion of the Court was delivered by
Mr. Justice Johnson.
1st. It is true that the fee bill, as it is usually *121termed, or, in other words, the act of Fehruary, 1791, (1 Brev. Dig. 344. 1 Faust, 12,) allows only 8c/for dieting negroes or other slaves; but the act of 1808 provides, that for each negro confined and dieted in any gaol of this state, 25 cents per diem shall be allowed to the Sheriff who shall have charge thereof. Now, from the report of this case, it does not appear whether the negroes in this case were or were not confined in gaol; if they were, he was unquestionably entitled to 25 cents per day, and I think I am authorized to presume that they were, (as without it the Sheriff would have incurred a risk which he was not bound to do,) unless the contrary appears.
2d. As there is no specific provision by law for the charge of keeping horses, and is only included in the general provision, that all necessary expenses are to be allowed in addition to those enumerated, (1 Brevard's Dig. 344,) it must always remain a matter of discretion with the Court, and must depend on time, place,' and circumstances ; which having been, as I am bound to presume, discreetly exercised, unless the contrary appears, I think conclusive.
3d. The act of February, 1791, above referred to, (1 Brevard's Dig. 344,) provides, that the Sheriff shall be allowed “ for levying an execution on the goods of the defendant, and selling the same; for all sums, when the debt does not exceed £100, 2|- per cent, commissions; and for all sums, when the debt exceeds £100, 1 per *122cent. The act is so explicit that I confess I árüat a loss for arguments to prove, that when the debt to be collected exceeds £100, the Sheriff* is only entitled to 1 per cent., unless the maxim ita lex scripta est, will avail me.
I am of opinion, therefore, that the motion ought to be granted on the first ground, only so far as relates to the difference between the sum allowed for dieting negroes, and the charge made by the defendant, and that the rule shall be made absolute for the remainder.
GrimJcé, Bay, JVoii, Colcock, and Cheves, J. con-* Curred.